Citation Nr: 1114514	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  02-16 661	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder other than pruritus ani, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  Jurisdiction of the case was subsequently transferred to the RO in Waco, Texas.

The evidence of record reflects that the Veteran currently experiences intermittent pruritus ani secondary to hemorrhoids.  Under VA regulations, pruritus ani is rated for the underlying condition, which is the Veteran's hemorrhoids in this case.  See 38 C.F.R. § 4.114 Diagnostic Code 7337.  Service connection is already in effect for the Veteran's hemorrhoids with postoperative perianal abscess under 38 C.F.R. § 4.114, Diagnostic Codes 7336-7332.  As such, pruritus ani is not considered herein as part of the issue on appeal and the Veteran's present claim on appeal will be addressed herein as captioned above.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam.

2.  The medical evidence of record does not show that the Veteran's skin disorder other than pruritus ani is related to his military service or to any incident therein, to include as due to exposure to herbicides (Agent Orange).


CONCLUSION OF LAW

A skin disorder other than pruritus ani was not incurred in, or aggravated by, active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's letters, dated in March 2001, August 2004, April 2007, October 2008, and February 2009 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's April 2007 and February 2009 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has also provided the Veteran with a VA skin examination in April 2010 to determine the etiology of his skin disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to October 2010 Board remand, an October 2010 addendum to the April 2010 VA medical opinion was obtained.  As the October 2010 addendum offered a rationale for the April 2010 VA medical opinion adequately addressing the relationship between the Veteran's skin disorder and his military service, the Board finds that there has been substantial compliance with its October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the VA examination obtained in this case is adequate, as it was based upon a complete review of the Veteran's claims file, examination of the Veteran, with consideration of his lay statements, and the VA examiner provided a written rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2010).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he developed a skin disorder as a result of military service, to include as due to exposure to Agent Orange.  The Veteran's service personnel records show that he served in the Republic of Vietnam from August 1965 to June 1966.  Under 38 U.S.C.A. § 1116(f), he is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  However, his currently diagnosed skin disorder is not a presumptive disorder under 38 C.F.R. § 3.309(e).  Consequently, the Veteran does not have a disability that would warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The Veteran's December 1961 service entrance examination report noted no abnormalities of  his skin or lymphatic system.

A January 1963 service treatment report stated that the Veteran had rash and swelling on the left side of the face around the eyes, possibly from "poison oak or ivy."

In a June 1964 service treatment report, the Veteran reported burning and itching of both eyes for the previous several months.  An August 1964 service treatment report noted burning and local pruritus of both eyes for three to four months.  The impression was vernal conjunctivitis.

A June 1967 service treatment report noted a diagnosis of ringworm in the buttocks.

A September 1967 service treatment report noted an impression of local impetigo in reference to the Veteran's perianal pruritus and local circumscribed lesions over the buttocks.

On a December 1967 physical examination, the Veteran reported boils.  The examining physician stated that the Veteran had boils as a child and it was not considered disqualifying.  No skin abnormalities other than perianal pruritis were noted.

On his May 1968 separation examination, the Veteran reported skin disease and boils.  The examining physician noted that the Veteran was presently undergoing treatment for skin disease and that boils referred to perirectal abscess.

The record includes color unretouched photographs of various segments of the Veteran's body showing skin problems, particular with regard to his hands.

In a June 2000 VA treatment report, the Veteran complained chronic recurrent dermatitis involving the hands, back, buttocks, and the right posterior leg for many months.  

In a July 2000 written statement, the Veteran reported that he developed a severe skin disorder, which had never been correctly diagnosed.  He stated that rash occurred intermittently but never cleared completely.  He also stated that he had seen many doctors for various types of skin rashes that he believed related to Agent Orange, but some doctors said it was due to nerves.

An August 2000 VA treatment report stated that the Veteran had been treated for eczema.

In an October 2001 VA dermatology report, the Veteran complained of few scaly areas in side burns.  On physical examination, there were hyperkeratotic scaly papules on the scalp and sideburns and irregularly pigmented macules with irregular borders in the center of the abdomen.  The assessment was actinic keratosis.

An October 2002 VA treatment report noted the Veteran's history of actinic keratosis, hand dermatitis, and perianal pruritus.  The Veteran complained of numerous lesions requiring treatment and a fatty tumor on the back with some pain.

In a March 2003 VA treatment report, the Veteran complained of very itchy rash on the back for the previous three months.  On physical examination, there was slight macular papular erythema on the back.  The assessment was dermatitis.

A January 2006 VA treatment report stated that review of the Veteran's dermatologic system revealed no rash, pruritis, or significant skin lesions. 

In an October 2008 written statement, the Veteran reported that he received treatment for scales on the left heel and foot for which he applied topical cream.

In April 2010, the Veteran underwent a VA skin examination.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran related that his skin symptoms began in 1965 while in service.  He reported that he experienced itching all the time continuously and that the hands were the worst area.  He was taking prescription medication effective for the itching and used topical cream on his feet and hands, which gave him temporary relief.  On physical examination of the Veteran's skin, the face and scalp showed several small actinic keratoses.  There was angular cheilitis, bilaterally.  The palms of both hands had a small area of plaque that was white and flat.  There were no vesicles, ulcerations, marked hyperkeratosis of the heels, bilaterally.  There were no plaques on the scalp, knees, or elbows; or oral lesions.  The dermatological impressions were angular cheilitis, balanitis, and lesions of the palms and soles that were most consistent with palmar-plantar psoriasis.  The examiner stated that the Veteran's multiple dermatological diagnoses did not appear to be a continuation or exacerbation of any inservice dermatological complaints and was considered less likely than not to be a result of his time in military service.  In an October 2010 addendum, the VA examiner noted documentation in the Veteran's service medical records of poison oak of the face in January 1963, a diagnosis of tinea corporis of the buttocks in October 1967, and clinical diagnosis of pruritus ani in January 1968.  The examiner opined that it was "less likely than not" that the Veteran's current dermatological issues were etiologically related to his military service because there was no current evidence of a persistence of the Veteran's tinea corporis of the buttocks, pruritus ani, or poison oak of the face.  The examiner elaborated

The rationale is that [the Veteran's] current dermatological diagnoses (angular cheilitis, balanitis, palmar plantar psoriasis) did not exist or were not documented while in the military service, and that there is no current evidence of the skin conditions which were documented in the service records (tinea corporis of the buttocks, pruritis ani, and poison ivy of the face).  There is no relationship between the current dermatologic findings to those that were present in the military; they are unrelated conditions.  Therefore, I am unable to establish a connection to the current dermatological diagnoses with the military service skin conditions.

The medical evidence of record does not show that the Veteran's skin disorder other than pruritus ani is related to military service, to include as secondary to exposure to Agent Orange.  There are currently diagnosed skin disorders, to include dermatitis, eczema, actinic keratosis, angular cheilitis, balanitis, and palmar-plantar psoriasis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  However, the Veteran's service treatment records are negative for any diagnosis of these skin disorders.  Thereafter post service records also failed to document any complaints of or treatment for these skin disorders for more than 30 years after his discharge from service.  The first evidence of record documenting the Veteran's skin complaint after military discharge is the June 2000 VA treatment report, in which he reported chronic recurrent dermatitis involving the hands, back, and buttocks, and leg for months.  This expansive period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back disorder).

Nevertheless, the Board has considered the Veteran's lay statements that his skin symptoms began in 1965 while he was in service and that he experienced itching all the time continuously.  The Veteran's contentions regarding his skin symptoms, capable for lay observation, are competent evidence of what he actually observed and was within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Such statements are not inconsistent with the other evidence of record, therefore, are found credible evidence of symptoms since his military service.  However, the probative value of such statements is questionable as to the issue of etiology as the specific nature or severity of the Veteran's skin problems since service are unknown, with the lack of medical documentation for the extended period of time after his military service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Ultimately, there is no medical evidence of record relating the Veteran's current skin disorder to his military service, to include his in-service exposure to Agent Orange.  The only medical evidence of record addressing the relationship between the Veteran's current skin disorder to his military service is negative to his claim.  Specifically, the VA examiner who conducted the April 2010 VA examination noted that the Veteran's currently diagnosed skin disorders did not exist or were not documented while he was in military service, and that there was no current evidence of persisting skin problems, for which the Veteran was treated in service, to include tinia corporis of the buttocks or poison oak of the face.  The examiner therefore concluded that it was not possible to establish a connection to the Veteran's current dermatological diagnoses with his service skin conditions in service.

This opinion was rendered by a medical professional who is competent to offer an opinion in the matter, and who reviewed the Veteran's service treatment records, as well as his private and VA treatment records.  The opinion is adequate as the VA examiner explained the basis for the opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In a March 2011 informal hearing presentation, the Veteran's representative pointed out that the Veteran's May 1968 separation examination stated that he was undergoing treatment for skin disease.  The representative raised a question as to how the VA examiner say with certainty that there was no relationship between the Veteran's current dermatologic findings and those that were present in the military, with the lack of service treatment records pertaining to the skin disease referred to in the May 1968 separation examination report.  However, the Board observes that the VA examiner was expressing an opinion that the Veteran's currently diagnosed skin disorders, specifically angular cheilitis, balanitis, and palmar/plantar psoriasis, were not related to those that were documented in the service records, specifically tinea corporis of the buttocks, pruritis ani, and poison ivy of the face.  Further, the examiner concluded that he was unable to establish a connection for the current dermatological diagnoses with the military service skin conditions, with the lack of documentation in service.  In essence, the VA examiner's opinion is inconclusive as to the etiology of the Veteran's current skin disorder.  To the extent that the VA examiner concluded that a definitive opinion on etiology cannot be provided because required information is not available, the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (stating that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion).  The VA medical opinion is therefore probative evidence against the claim in this matter.

To the extent that the Veteran asserts that his currently diagnosed skin disorder is related to his military service, to include Agent Orange exposure, the Board finds such assertion not competent evidence to establish service connection for his current skin disorder other than pruritus ani.  In certain unique instances lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d at 1316.  However, in this case, the Board finds that the question of whether the Veteran's in-service skin problems or exposure to Agent Orange led to his current skin disorder does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that his current skin disorder was the result of his military service, to include exposure to Agent Orange.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The competent medical evidence of record discounts the notion that the Veteran's current skin disorder was caused by his military service, to include exposure to Agent Orange.  Colvin, 1 Vet. App. at 175 (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder other than pruritus ani, to include as due to exposure to Agent Orange.


ORDER

Service connection for a skin disorder other than pruritus ani, to include as due to exposure to herbicides, is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


